Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-17-00441-CV

                                       IN RE CITY OF ALICE

                                    Original Mandamus Proceeding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 26, 2017

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator filed this petition for writ of mandamus on July 11, 2017. Relator has now filed a

motion to dismiss this proceeding, advising this court that the issues raised by the mandamus

proceeding have become moot. Accordingly, this original mandamus proceeding is dismissed as

moot.

                                                    PER CURIAM